Citation Nr: 0809795	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral foot and knee 
conditions.  The veteran was scheduled for an October 2007 
Board hearing but did not appear or indicate any desire to 
re-schedule. 

The issue of service connection for a bilateral foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows no relationship 
between the veteran's bilateral knee disabilities and 
service, or the service-connected low back disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service, directly or presumptively; and is not proximately 
due to a service-connected disability. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2004, 
October 2006, and January 2007, subsequent to the initial 
adjudication in September 2003.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2005 statement of the case and supplemental 
statements of the case dated in March 2006 and August 2007, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a bilateral knee 
disability, which he relates to multiple parachute jumps in 
service or, alternatively, to his service-connected low back 
disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows some evidence of a present bilateral knee 
disability.  An October 2005 VA x-ray examination report 
shows slight superior patellar spurring on the right knee.  
Other features appeared normal.  There was no joint fluid 
chondrocalcinosis or evidence of a previous fracture.  The 
examiner found minimal evidence for degenerative joint 
disease in the knees.  A May 2007 VA radiology report shows 
some swelling anteriorly on the right knee and a possible 
small right effusion; other features appeared normal.  The 
examiner found no constitutional symptoms of inflammatory 
arthritis but noted chronic degenerative changes in the 
knees.

The service medical records are negative for any treatment to 
the knee.  The DD-Form 214 shows, however, that the veteran 
earned the Parachute Badge.  He is competent to state that he 
suffered injuries to his knees in service from the multiple 
parachute jumps; and there is no reason shown to doubt his 
credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the record shows a present bilateral knee disability and 
competent evidence of in-service injuries, the determinative 
issue is whether there is any relationship between these.

An October 2005 VA examination report shows the veteran's 
reports that he completed 31 jumps as a paratrooper in 
service.  The examiner found that the veteran's bilateral 
knee pain was less likely than not related to his parachuting 
injuries.  A May 2007 VA examiner found that it was more than 
likely that the bilateral knee conditions were related to 
chronic degenerative changes as a result of aging and 
predisposition for osteoarthritic conditions.

Based on these negative medical opinions, the evidence shows 
the present bilateral knee conditions are not related to 
service.  Also, since any findings of degenerative arthritis 
were not shown until 2005, which is 31 years after service, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.

There is some evidence to suggest a relationship between the 
veteran's bilateral knee conditions and his service-connected 
low back disability.  A September 2002 VA neurosurgery 
outpatient report shows complaints of pain and numbness 
traveling from the low back down to the knees.  A May 2007 VA 
examiner found,  however, that review of orthopedic 
literature revealed no credible, peer-reviewed studies that 
supported the contention that post-traumatic degenerative 
changes of the spine might induce degenerative changes of the 
lower extremity joints.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his bilateral 
knee disability is related to service or his service-
connected low back disability, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relationship between the veteran's present bilateral knee 
disability and service or the service-connected low back 
disability.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral knee disability is denied. 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

The veteran seeks service connection for a bilateral foot 
disability.  He originally claimed the disability was an 
infection in the feet.  He later mentioned that he had 
numerous injuries to his feet from multiple parachute jumps 
in service.

Current medical records show diagnoses of degenerative 
changes in the bilateral feet, hallux valgus, hammertoes, and 
mild pes planus.  

The service medical records show that pes planus was noted at 
entry into service during an August 1971 examination and are 
negative for any findings of an increase in the pes planus 
disability during service.  The DD-Form 214 shows, however, 
that the veteran earned the Parachute Badge in service, and 
he is competent to state that he suffered pain in the feet as 
a result of his multiple parachute jumps.  There is no reason 
shown to doubt his credibility.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, even though pes planus is not shown to be 
aggravated in service, a medical opinion is necessary to 
determine whether the present degenerative changes, hallux 
valgus, or hammertoes in the bilateral feet are related to 
the multiple parachute jumps in service. 

An October 2005 VA examination was provided but the examiner 
only commented on whether the bilateral pes planus was 
related to service.  X-rays in October 2005 showed bilateral 
hallux valgus and an April 2002 VA bone imaging report showed 
degenerative changes in the bilateral feet.  The October 2005 
VA medical opinion is inadequate to resolve this claim.  An 
additional factor to be considered is an April 2000 private 
medical record, which notes injury to the left foot after 
falling on the job.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether his present degenerative changes 
in the bilateral feet shown on a bone 
imaging report in 2002 or the bilateral 
hallux valgus, or the hammertoes reported 
in 2005, are at least as likely as not 
related to the multiple parachute jumps in 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


